              Case 2:18-cv-00087-KJM-AC Document 25 Filed 10/05/20 Page 1 of 3



 1   Kristine L. Mollenkopf (SBN No. 185914)
     Kristine.mollenkopf@lincolnca.gov
 2   City Attorney
 3   City of Lincoln, City Attorney’s Office
     600 Sixth Street
 4   Lincoln, CA 95648
     Tel: (916) 434-2428/Fax: (916) 654-8903
 5
 6   William D. Brown (SBN No. 125468)
     bbrown@brownandwinters.com
 7   Jeffrey T. Orrell (SBN No. 237581)
     jorrell@brownandwinters.com
 8
     Janet Menacher (SBN No. 291365)
 9   jmenacher@brownandwinters.com
     Charles D. Grosenick (SBN 317715)
10   cgrosenick@brownandwinters.com
11   120 Birmingham Drive
     Cardiff-by-the-Sea, CA 92007-1737
12   Tel: (760) 633-4485/Fax: (760) 633-4427
13   Attorneys for Plaintiff/Counter-Defendant CITY OF LINCOLN
14
15                               UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17
18   CITY OF LINCOLN,                     )
                                          )         Case No.: 2:18-CV-00087-KJM-AC
19           Plaintiff/Counter-Defendant  )
20                                        )
          v.                              )         JOINT STIPULATION AND
21                                        )         [PROPOSED] ORDER REGARDING
     COUNTY OF PLACER; and DOES 1 through )         DOCUMENT AUTHENTICATION
22   100, inclusive,                      )
23                                        )
             Defendant/Counterclaimant.   )
24                                        )
                                          )
25
                                          )
26                                        )

27
28

     00040382.1                                                                   1
     ______________________________________________________________________________
                  JOINT STIPULATION AND [PROPOSED] ORDER RE DOCUMENT AUTHENTICATION
                                           2:18-cv-00087-KJM-AC
              Case 2:18-cv-00087-KJM-AC Document 25 Filed 10/05/20 Page 2 of 3



 1            The parties to the above-captioned action, Plaintiff/Counter-Defendant City of Lincoln (“City”)
 2   and Defendant/Counterclaimant County of Placer (“County”) (hereinafter collectively, the “Parties”),
 3   have met and conferred regarding the goal of streamlining the presentation of evidence at trial and
 4   preserving judicial and litigation resources. The Parties have agreed and hereby stipulate to the specific
 5   terms set forth below, and respectfully request that the Court ratify and enter an Order as follows:
 6            1. The Parties agree to not dispute the authenticity of the documents identified by “Bates”
 7                 numbers and enumerated herein.
 8            2. The Parties further stipulate to undertake a good faith effort to supplement the list of
 9                 documents whose authenticity the Parties agree to not dispute.
10            The documents identified by “Bates” numbers that are subject to the Parties’ instant stipulation
11   are as follows:
12   CITY004038; CITY004044; CITY004046; CITY004078; CITY004144; CITY004146; CITY051356;
13   CITY051369; CITY051386; CITY051414; CITY051424; CITY051441; CITY051459; CITY051474;
14   CITY051476;        CITY051513;      CITY051540;      PLACER0005;       PLACER0085;        PLACER0098;
15   PLACER0099; PLACER0109; PLACER0203; PLACER0212; PLACER0213; PLACER0214.
16            SO STIPULATED.
17
18   Dated: October 1, 2020                         BROWN & WINTERS
19
                                             By:    __/s/ Charles D. Grosenick_____
20                                                   CHARLES D. GROSENICK
                                                     Attorney for Plaintiff/Counter-Defendant,
21                                                   CITY OF LINCOLN
22
23   Dated: October 1, 2020                         HARTMAN KING PC
24                                           By:    _/s/ Alanna Lungren (Authorized on 10/1/2020)_
                                                    JENNIFER HARTMAN KING
25                                                  ALANNA LUNGREN
                                                    ANDREYA WOO NAZAL
26                                                  Attorneys for Defendant/Counterclaimant
                                                    COUNTY OF PLACER
27
28   ///

     00040382.1                                                                   2
     ______________________________________________________________________________
                  JOINT STIPULATION AND [PROPOSED] ORDER RE DOCUMENT AUTHENTICATION
                                           2:18-cv-00087-KJM-AC
              Case 2:18-cv-00087-KJM-AC Document 25 Filed 10/05/20 Page 3 of 3



 1
                                                    ORDER
 2
 3            Pursuant to the above stipulation of the Parties:
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: October 2, 2020

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     00040382.1                                                                   3
     ______________________________________________________________________________
                  JOINT STIPULATION AND [PROPOSED] ORDER RE DOCUMENT AUTHENTICATION
                                           2:18-cv-00087-KJM-AC
